Title: Thomas Simpson: Petition to the American Commissioners, 25 May 1778: résumé
From: Simpson, Thomas
To: 


<Pontaniou Gaol, Brest, May 25, 1778: I wrote you on the 8th about a very disagreeable affair, and have had no answer. My treatment by Capt. Jones constrains me to trouble you again. On the 20th he ordered me (the first time he had spoken to me since I left the Ranger) to accompany a French officer to the Admiral’s ship. No admiral, I protested, had anything to do with the matter. I was astonished to discover that his ship was a prison, where I was not allowed to communicate with any one I knew; Benjamin Hill brought me my bed but might not speak. On the 21st I was taken to the Pontaniou, the common gaol; there I was locked in a room and no acquaintance allowed to see me. The gaoler carried a letter to the comte d’Orvilliers, on whom Capt. Jones had laid responsibility for my treatment; the comte said that he had merely permitted my imprisonment and the Captain was responsible. On this fifth day of my confinement I was allowed to write you.
Such oppressive actions do not become an American captain. None in the British navy, and no other in the American, would treat his lieutenant so. I appeal to the Ranger’s, officers, and will stand or fall by what they say. Order me to America, where I will stand trial wherever feasible. Here I have no such prospect, and am useless to my country; my treatment when known will discourage naval enlistment. You are my only hope of redress. Americans are not allowed to see me, and I speak no French.
Capt. Jones, I forgot to mention, made no signal to speak with me after we parted; if he thought I had misunderstood his verbal order he should have done so. Please address your answer as follows.>
